U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (Amendment No. 1) x ANNUAL REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: DECEMBER 31, 2007  TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For transition period fromto. Commission File Number: 000-33053 FASTFUNDS FINANCIAL CORPORATION (Name of Registrant in its charter) NEVADA 87-0425514 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 319 CLEMATIS STREET, SUITE 703, WEST PALM BEACH, FLORIDA 33401 (Address of principal executive offices)(Zip Code) Issuer’s telephone number: (561) 514-9042 Securities registered under Section 12 (b) of the Exchange Act: NONE Securities registered under Section 12 (g) of the Exchange Act: COMMON STOCK, $. (Title of Class) Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act: ¨YesxNo Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act. ¨ Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Exchange during the past 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 Days: xYes¨No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained in this form, and will not be contained, to the best of the Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K: x Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer: Large Accelerated Filer ¨, Accelerated Filer ¨, Non-Accelerated Filer x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): ¨YesxNo The aggregate market value of the voting stock held by non-affiliates of the Registrant was $1,739,166 based on the last sale price of the Registrant's common stock as of the last business day of the Registrants’ most recently completed second fiscal quarter, ($0.51 per share as of June 30, 2007) as reported on the Over-the-Counter Bulletin Board. The Registrant had 8,175,432 shares of common stock outstanding as of July 31, 2008. Documents incorporated by reference: None EXPLANATORY NOTE This Amendment No.1 on Form10-K/A to our Annual Report on Form10-K for the fiscal year ended December 31, 2007, originally filed with the SEC on April 15, 2008, is being filed solely for the purpose of updating the disclosures contained in Exhibit 31.1 - Certification ofPrincipal Executive Officer and Principal Accounting Officer Pursuant to Section 302 of Sarbanes-Oxley Act of 2002. This Amendment No.1 on Form10-K/A does not reflect events occurring after the filing of the original Form 10-K or modify or update those disclosures affected by subsequent events. Except for the items described above or contained in this Amendment, this Amendment continues to speak as of the date of the original Form 10-K, and does not modify, amend or update in any way the financial statements or any other item or disclosures for events occurring after the filing of the original Form10-K on April 15, 2008. FASTFUNDS FINANCIAL CORPORATION FORM 10-K THIS REPORT MAY CONTAIN CERTAIN “FORWARD-LOOKING” STATEMENTS AS SUCH TERM IS DEFINED IN THE PRIVATE SECURITIES LITIGATION REFORM ACT OF 1 AND EXCHANGE COMMISSION IN ITS RULES, REGULATIONS AND RELEASES, WHICH REPRESENT THE REGISTRANT’S EXPECTATIONS OR BELIEFS, INCLUDING BUT NOT LIMITED TO, STATEMENTS CONCERNING THE REGISTRANT’S OPERATIONS, ECONOMIC PERFORMANCE, FINANCIAL CONDITION, GROWTH AND ACQUISITION STRATEGIES, INVESTMENTS, AND FUTURE OPERATIONAL PLANS. FOR THIS PURPOSE, ANY STATEMENTS CONTAINED HEREIN THAT ARE NOT STATEMENTS OF HISTORICAL FACT MAY BE DEEMED TO BE FORWARD-LOOKING STATEMENTS. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, WORDS SUCH AS “MAY”, “WILL”, “EXPECT”, “BELIEVE”, “ANTICIPATE”, “INTENT”, “COULD”, “ESTIMATE”, “MIGHT”, OR “CONTINUE” OR THE NEGATIVE OR OTHER VARIATIONS THEREOF OR COMPARABLE TERMINOLOGY ARE FORWARD-LOOKING STATEMENTS. THESE STATEMENTS BY THEIR NATURE INVOLVE SUBSTANTIAL RISKS AND UNCERTAINTIES, CERTAIN OF WHICH ARE BEYOND THE REGISTRANT’S CONTROL, AND ACTUAL RESULTS MAY DIFFER MATERIALLY DEPENDING ON A VARIETY OF IMPORTANT FACTORS, INCLUDING UNCERTAINTY RELATED TO ACQUISITIONS, GOVERNMENTAL REGULATION, MANAGING AND MAINTAINING GROWTH, THE OPERATIONS OF THE COMPANY AND ITS SUBSIDIARIES, VOLATILITY OF STOCK PRICE AND ANY OTHER FACTORS DISCUSSED IN THIS AND OTHER REGISTRANT FILINGS WITH THE SECURITIES AND EXCHANGE COMMISSION. PART I ITEM 1. DESCRIPTION OF BUSINESS. (a) General development of business. FastFunds Financial Corporation (“FastFunds”, “FFFC” or the “Company”) is a holding company, organized in Nevada in 1985, formerly operating through its wholly owned subsidiary Chex Services, Inc. (“Chex”).Chex is a Minnesota corporation formed in 1992, and prior to the Asset Sale described and defined in the paragraph below, provided financial services, primarily check cashing, automated teller machine (ATM) access and credit and debit card advances, to customers predominantly at Native American owned casinos and gaming establishments.FastFunds previously existed under the name “Seven Ventures, Inc.”On June 7, 2004, a wholly owned subsidiary of Seven Ventures, Inc. merged with and into Chex (the "Merger”).In the Merger, Hydrogen Power, Inc. (“HPI”), exchanged its 100% ownership of Chex for 7,700,000 shares of the Company’s common stock; representing approximately 93% of the Company’s outstanding common stock immediately following the Merger.On June 29, 2004, the Company changed its name to FastFunds Financial Corporation. On December 22, 2005, FastFunds and Chex entered into an Asset Purchase Agreement with Game Financial Corporation, pursuant to which FastFunds and Chex agreed to sell substantially all the assets of Chex (the “Asset Sale”). Such assets also represent substantially all of the operating assets of FastFunds on a consolidated basis. On January 31, 2006, FastFunds and Chex completed the Asset Sale for $14 million. Additionally, FastFunds and Chex entered into a Transition Services Agreement with Game Financial pursuant to which FastFunds and Chex agreed to provide certain services to Game Financial to ensure a smooth transition of the sale of the cash access financial services business. HPI agreed to serve as a guarantor of FastFunds and Chex’s performance obligations under the Transition Service Agreement. On February 28, 2006, HPI (then known as Equitex, Inc.), held a special meeting of shareholders at which two proposals were approved authorizing the acquisition of Hydrogen Power, Inc. (“Old HPI”), through a newly formed wholly-owned Equitex subsidiary as well as certain related common stock issuances.Per the terms of the transaction, as amended, Equitex was obligated to deliver $5 million to Old HPI as a condition to close.On March 14, 2006, FastFunds loaned Equitex the $5 million (the “$5 Million Loan”) for one year at 10% per annum interest.As security for the $5 Million Loan, Equitex pledged to FastFunds all of the common stock of Old HPI.In addition, FastFunds is to receive a profit interest from the operations of Old HPI equal to 10% of the net profit of Old HPI, as defined in the relevant loan documents. -1- On January 2, 2007, pursuant to the terms of a Redemption, Stock Sale and Release Agreement (the “Redemption Agreement”) by and between HPI and the Company, we (i) redeemed 8,917,344 shares of our common stock held by HPI, (ii) acquired from HPI an aggregate of 5,000,000 shares of common stock of Denaris Corporation, a Delaware corporation (“Denaris”), (iii) acquired from HPI an aggregate of 1,000 shares of common stock of Key Financial Systems, Inc., a Delaware corporation (“Key Financial”), and (iv) acquired from HPI an aggregate of 1,000 shares of common stock of Nova Financial Systems, Inc., a Delaware corporation (“Nova Financial”). Denaris is now a majority owned subsidiary, and Key Financial and Nova Financial are wholly owned subsidiaries of FFFC. Each of Denaris, Nova Financial and Key Financial are inactive entities with no operating or intellectual property assets. The shares of common stock of each entity transferred to us pursuant to the Redemption Agreement constituted all of HPI holdings in each entity. In consideration of the redemption and acquisition of the shares of Denaris, Key Financial and Nova Financial, we released HPI from all outstanding payment obligations, including obligations under the $5 Million Note dated March 14, 2006.The outstanding balance on the $5 Million Note, including principal and interest accrued, as of the date of the Redemption Agreement was $5,402,398. The Company received a fairness opinion from an unaffiliated third party with respect to this transaction. HPI currently holds 3,500,000 shares of FastFunds common stock, constituting approximately 47% of our outstanding capital stock. So long as HPI holds 10% or more of the outstanding equity or voting interest in the Company, HPI has agreed to vote their shares of our capital stock in the same manner and proportion as other stockholders of the Company vote their shares. As of March 31, 2008, we held 1,541,858 shares of HPI common stock, constituting approximately 5.2% of HPI common stock.Pursuant to the Redemption Agreement, the Company and HPI each provided the other certain registration rights relating to the common stock of such party held by the other party. On January 18, 2008, the Company filed a complaint in the Superior Court of Washington in King County (the “Superior Court”). The complaint was filed by FastFunds Financial Corporation, Daniel Bishop, Barbara M. Schaper, HF Services LLC, VP Development Corporation, and Gulfstream Financial Partners, LLC (collectively, the “Plaintiffs”) against Dilbagh Singh Gujral, Ricky Gurdish Gujral, Virendra Chaudhary, Gurinder Dilawari, Global Hydrofuels Technology, Inc. (“GHTI”) and Hydrogen Power, Inc. (collectively, the “Defendants”). Messrs. Chaudhary and Dilawari are directors of HPI. GHTI is the majority shareholder of HPI. Ricky Gurdish Gujral is the former chief executive officer of HPI. The complaint alleges fraud, misappropriation of corporate opportunity and breach of fiduciary duty by the Defendants relating to the merger of Equitex, Inc. and Hydrogen Power, Inc., the Sublicense Agreement with GHTI, and payments to Ricky Gurdish Gujral. The complaint seeks the appointment of a receiver to take possession of the property and assets of the Company and to manage and operate the Company pending completion of the action. The complaint also seeks damages in the excess of $500,000, exemplary damages, attorney’s fees plus interest and costs and any other relief the court finds just and proper.On January 25, 2008, the Superior Court appointed a receiver of HPI with respect to HPI’s assets.On March 11, 2008, Lenders (Note 7) notified the court and the receiver that they were initiating foreclosure proceedings on HPI.The amount claimed by the Lender is approximately $561,000. On January 29, 2008, FFFC announced that it executed a new non-binding letter of intent to acquire Industrial Systems, Inc. ("ISI"). ISI, founded in 1991 and based in Delta, Colorado, provides turn-key engineering procurement and construction services to the mining, energy and natural resources industries throughout the United States. The letter of intent calls for FFFC to acquire 100% of the outstanding securities of ISI in an all stock tax-free exchange. While specific details are being negotiated as part of a definitive agreement, terms of the letter of intent call for the existing stockholders of ISI to own approximately 65% of the Company's common stock at closing of the transaction, with the potential to earn an estimated additional 6% based on post-closing incentives. Completion of the transaction is subject to FFFC having no liabilities on its balance sheet unless mutually agreed upon, as well as further due diligence by each party, negotiation and execution of a definitive agreement, and other customary pre-closing conditions, and is anticipated to occur during the quarter ending June 30, 2008.If consummated, this transaction would likely be accounted for as public shell merger or a reverse acquisition with the Company being treated for accounting purposes as the accounting acquiree. As a holding company, from time to time we evaluate opportunities for strategic investments or acquisitions that would complement our current services and products, enhance our technical capabilities or otherwise offer growth opportunities. As a result, acquisition discussions and, in some cases, negotiations may take place and future investments or acquisitions involving cash, debt or equity securities or a combination thereof may result. FastFunds Financial Corporation maintains its principal office at 319 Clematis Street, Suite 703, West Palm Beach, Florida. You can reach us by telephone at (514) 514-9042. (b) Financial information about segments. Through January 31, 2006, we operated in one industry segment, cash disbursement services.We no longer have any operations. (c) Narrative description of business. Prior to the Asset Sale, Chex operated at casinos, gaming and other retail establishments throughout the United States. At each of these locations Chex provided any one or a combination of: check cashing; credit/debit card cash advance systems; and ATM terminals. Chex either staffed the locations with its personnel or provided its products and services to the locations based upon the contract with the location. -2- Chex’s services were provided pursuant to the terms of financial services agreements entered into with each respective establishment. These agreements specified which cash access services were to be provided by Chex, the transaction fees to be charged by Chex to patrons for each type of cash access transaction, and the amount of compensation to be paid by Chex to the location. Pursuant to all of these agreements, Chex maintained the exclusive rights (with rare exception) to provide its services for the term of the contract. Subsequent to the Asset Sale, the Company has not conducted operations and is the process of locating a business to acquire.The Company currently employs one full-time employee. ITEM 1A. RISK FACTORS The purchase of shares of the Company’s common stock is very speculative and involves a very high degree of risk.An investment in the Company is suitable only for the persons who can afford the loss of their entire investment. Accordingly, investors should carefully consider the following risk factors, as well as other information set forth herein, in making an investment decision with respect to securities of the Company. RISKS ASSOCIATED WITH OUR COMPANY AND HISTORY: We have no operating business and therefore no revenues.We have also posted significant losses in each of the past two fiscal years. In January 2006, we sold substantially all of our operating business, owned by Chex, to Game Financial Corporation.The Company currently has no operating business and therefore little or no revenues.In addition, we have posted significant losses in each of our past two fiscal years including $3,912,298 for the year ended December 31, 2007 and $1,409,680 for the year ended December 31, 2006.As a result, any investment in the Company must be considered purely speculative. The Company’s balance sheet contains certain notes payable, which are currently in default/were due February 28, 2008. Chex previously relied on promissory notes (the “Notes”) issued to private investors to provide operating capital for its business.As of December 31, 2007, the balance of the Notes was $2,098,000.The Company renewed $283,000 of the Notes on the same terms and conditions as previously existed.In April 2007 the Company, through a financial advisor, restructured $1,825,000 of the Notes (the “Restructured Notes”).The Restructured Notes carry a stated interest rate of 15% and matured on February 28, 2008.The Company has not paid the interest on the Notes since June 30, 2007 and did not repay the Notes on their maturity date and does not currently have sufficient capital to repay the Notes.In January 2008, the Company received a complaint from the financial advisor (acting as agent to the holders of the Restructured Notes) and the holders of the Restructured Notes.The claim is seeking $1,946,250 plus per diem interest beginning January 22, 2008 at the rate of twenty percent (20%) per annum, plus $37,000 due the financial advisor for unpaid fees. Chex is a guarantor of certain debt of HPI, and the Company’s entire investment in Chex (i.e., its ownership of all outstanding Chex stock) is subject to a security interest securing such obligation.Furthermore, all of the assets of Chex are subject to a security interest for the same debt. In March 2004, HPI closed on $5 million of debt financing and issued convertible promissory notes in that principal amount to two financial institutions (the “Lenders”).The proceeds from the promissory notes were immediately thereafter loaned to Chex.The promissory notes are collateralized, among other things, by all of the assets of Chex, and by the 3,500,000 shares of Companycommon stock owned by HPI.In conjunction with the Asset Sale, the holders of the promissory notes consented to the sale of certain assets that secured their notes.In contemplation of the Redemption Agreement described above, on December 29, 2006, HPI and the Company obtained the consent of the Lenders to complete the transactions contemplated by the Redemption Agreement. Contemporaneously with receipt of the consent, HPI and the Company entered into a Note and Security Amendment Agreement dated December 29, 2006 with the Lenders, pursuant to which it was agreed to amend certain terms of the Convertible Promissory Note dated March 8, 2004 in favor of Lenders in the principal amount of $5,000,000 to increase the interest rate applicable to the Convertible Promissory Notes from 7% per annum to 10% per annum and the default interest rate from 10% to 13%.Accordingly, if HPI defaults on the obligations specified under the promissory notes, and if Chex cannot cure such defaults, the Company’s remaining assets could be lost. -3- We will require additional financing to complete our proposed merger with ISI, but we are uncertain whether such financing will be available to us. We will require additional capital to continue or to expand our business plans.We have identified a potential candidate business with which to merge, however,we cannot be certain that business will have revenues from operations that will generate cash flow sufficient to finance our operations and growth thereafter.In addition, we will require additional financing to completethe potential merger, to eliminate our current debt, or for working capital purposes to operate our business both now, and in the future, including any operations following a successful acquisition, if any. Additional financing could be sought from a number of sources, including but not limited to additional sales of equity or debt securities, or loans from banks, other financial institutions or affiliates of the Company.If additional funds are raised by the issuance of our equity, then the ownership interest of our existing stockholders will be diluted.If additional funds are raised by the issuance of debt or other equity instruments, we may become subject to certain operational limitations (i.e., negative operating covenants), and such securities may have rights senior to those of the holders of our existing common stock.It is also possible that financing will not be available to us on terms acceptable to us, if at all.If adequate funds are not available on acceptable terms, we may be unable to fund our business including the potential acquisition of an operating company. There are currently outstanding securities convertible into or exchangeable for an aggregate of 4,204,280 shares of our common stock which, if converted or exchanged, will substantially dilute our existing stockholders. The Company currently has outstanding notes and securities convertible into or exchangeable for an aggregate of 4,204,280 shares of common stock under certain conditions.In addition, the effective conversion and exercise prices of such securities significantly lower than the current market value of our common stock.If these securities are converted into or exchanged for common stock, their issuance would have a substantial dilutive effect on the percentage ownership of our current stockholders.These securities consist of:(i)outstanding warrants to purchase an aggregate of 189,000 shares of our common stock at a purchase price of $0.10 per share, which were originally issued to HPI in connection with the Merger; (ii) options to purchase 455,000 shares of our common stock at an average purchase price of $1.05 per share; and (iii) warrants to purchase an aggregate of 3,560,280 shares of our common stock at a weighted average purchase price of $0.95 per share. Our common stock trades only in an illiquid trading market, which generally results in lower prices for our common stock. Trading of our common stock is conducted on the Over-The-Counter Bulletin Board.This has an adverse effect on the liquidity of our common stock, not only in terms of the number of shares that can be bought and sold at a given price, but also through delays in the timing of transactions and the lack of security analysts’ and the media’s coverage of our Company and its common stock.This may result in lower prices for our common stock than might otherwise be obtained and could also result in a larger spread between the bid and asked prices for our common stock. We have not paid dividends to date, and have no intention of paying dividends to our stockholders. To date, we have not paid any cash dividends and do not anticipate the payment of cash dividends in the foreseeable future.Accordingly, the only return on an investment in our common stock, if any, may occur upon a subsequent sale of the shares of common stock. ITEM 2. PROPERTIES. FastFunds leases approximately 1,300 square feet for its executive office in West Palm Beach, Florida, which is adequate for its current needs. The current minimum lease payment is approximately $2,900 per month through January 31, 2010, when it expires.Pursuant to the terms of the lease, FastFunds is also responsible for its pro-rata share of taxes, operating expenses and improvement costs. -4- ITEM 3. LEGAL PROCEEDINGS. We are involved in various claims and legal actions arising in the ordinary course of business. In the opinion of management, the ultimate disposition of these matters may have a material adverse impact either individually or in the aggregate on our consolidated results of operations, financial position or cash flows. In January 2008we and three guarantors received a complaint filed by Grace Capital, LLC (as agent) and individual noteholders in the Fourth Judicial District in the County of Hennepin, in the State of Minnesota.The complaint seeks payment of principal and interest of $1,946,250 as of January 22, 2008, plus default per diem interest at the rate of twenty percent (20%) per annum and $37,000 for unpaid fees to Grace Capital, LLC. Pursuant to the terms of Asset Sale,we owed Game Financial Corporation ("Game") approximately $300,000. The parties agreed to settle the balance due for $275,000.We didn't make any payments as sitpulated in the settlement, and subsequently Game filed a complaint against us.We haveagreed to a judgement of $275,000 plus interest and attorney fees for a total of $329,146. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. None. -5- PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY AND RELATED STOCKHOLDER MATTERS. (a) Market Information. Our common stock is not listed on any exchange; however, market quotes for the Company’s common stock (under the symbol FFFC) may be obtained from the Over-the-Counter Bulletin Board Service. The bulletin board service is a regulated quotation service that displays real-time quotes, last-sale prices and volume information in over-the-counter securities. The table below states the quarterly high and low bid prices for the common stock as reported by the bulletin board service. However, such Over-the-Counter market quotations reflect inter-dealer prices without retail mark-up, mark-down or commission and may not represent actual transactions. Quarter Ended High Low 2007 March 31, 2007 $0.97 $0.46 June 30, 2007 $0.80 $0.40 September 30, 2007 $0.57 $0.26 December 31, 2007 $0.57 $0.13 Quarter Ended High Low 2006 March 31, 2006 $1.04 $0.83 June 30, 2006 $1.10 $0.60 September 30, 2006 $0.60 $0.30 December 31, 2006 $0.70 $0.22 (b) Holders. The number of record holders of our common stock as of March 31, 2008 was 140 according to our transfer agent. This figure excludes an indeterminate number of shareholders whose shares are held in “street” or “nominee” name. -6- (c) Dividends. FastFunds has not declared nor paid cash dividends on our common stock during the previous two fiscal years, nor do we anticipate paying any cash dividends in the foreseeable future. We currently intend to retain any future earnings to fund our limited operations. (d) Securities Authorized for Issuance Under Equity Compensation Plans. We have the following securities authorized for issuance under our equity compensation plans as of December 31, 2007, including options outstanding or available for future issuance under our 2004 Stock Option Plan. Equity Compensation Plan Information Plan category Number of securities to be issued upon exercise of outstanding options, warrants and rights Weighted-average exercise price of outstanding options, warrants and rights Number of securities remaining available for future issuance under equity compensation plan (a) (b) (c) Equity compensation plans not approved by security holders 455,000 $1.05 1,345,000 Total 455,000 $1.05 1,345,000 -7- (e) Performance graph Total Return Analysis 12/31/2002 12/31/2003 12/31/2004 12/31/2005 12/31/2006 12/31/2007 FastFunds Financial Corporation $100.00 $20.00 $1,442.86 $302.86 $157.14 $120.00 Nasdaq Financial $100.00 $128.10 $144.20 $144.01 $159.30 $143.79 Nasdaq Composite $100.00 $150.01 $162.89 $165.13 $180.85 $198.60 Source:CTA Integrated Communications www.ctaintegrated.com (303) 665-4200.Data from ReutersBRIDGE Data Networks Recent Sales of Unregistered Securities For each of the following transactions, we relied upon the exemptions from registration provided by Sections 4(6) or 4(2) of the Securities Act of 1933 and Rule 506 promulgated thereunder based upon (i) representations from each investor that it was an accredited or sophisticated investor with experience in investing in securities such that it could evaluate the merits and risks related to our securities; (ii) the fact that no general solicitation of the securities was made by us; (iii) representations from each investor that it was acquiring the securities for its own account and not with a view towards further distribution; (iv) the fact that the securities issued were “restricted securities” as that term is defined under Rule 144 promulgated under the Securities Act; (v) the fact that we placed appropriate restrictive legends on the certificates representing the securities; and (vi) the fact that prior to completion of the transaction, each investor was informed in writing of the restricted nature of the securities, provided with all information regarding FastFunds and were given the opportunity to ask questions of and receive additional information from us regarding our financial condition and operations.During the quarter ended December 31, 2007 there were no shares of our common stock issued. In February 2008 the Company issued 842,835 shares of our common stock upon the conversion of $137,500 of convertible debentures and unpaid interest of $14,842.The shares were issued at a conversion price of approximately $0.18 per share pursuant to the debenture agreement. -8- ITEM 6. SELECTED FINANCIAL DATA. The following table contains selected financial data of FastFunds for the previous five years. The selected financial data presented for periods prior to the June 7, 2004 Merger are those of Chex. The historical basic and diluted income (loss) per share presented is adjusted to reflect the new capital structure as a result of the merger. In light of the foregoing, and as a result of our sale of substantially all of our assets to Game Financial Corporation in January 2006, the historical data presented below is not indicative of future results. You should read this information in conjunction with the audited consolidated financial statements of the Company, including the notes to those statements (Item 8), and “Management’s Discussion and Analysis of Financial Conditions and Results of Operations (Item 7) that follows. 2007 2006 2005 2004 2003 Revenues $ 91,587 $ 2,192,382 $ 18,531,141 $ 15,233,735 $ 18,100,788 Location gross margin 32,814 992,197 4,755,134 3,942,225 5,390,552 Corporate operating Expenses 2,055,420 3,680,045 6,496,681 6,752,919 4,605,327 Gain on sale of net operating assets of Subsidiary 4,145,835 Other expenses 1,889,692 2,010,754 3,143,294 1,455,411 1,103,215 Net loss (3,912,298 ) (1,409,680 ) (5,906,347 ) (4,787,994 ) (504,990 ) Basic and diluted net loss per share (0.54 ) (0.09 ) (0.56 ) (0.54 ) (0.07 ) Total assets 617,087 220,164 19,939,846 22,714,759 22,853,342 Total long-term Liabilities - - 4,506,331 3,044,016 37,243 -9- ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. The following discussion and analysis of our financial condition and results of operations should be read in conjunction with the consolidated financial statements and notes thereto for the years ended December 31, 2007, 2006 and 2005. The financial statements presented for the year ended December 31, 2007, 2006 and 2005 include FastFunds, Chex, Collection Solutions and FastFunds International Limited. Key, Nova and Denaris are included beginning January 2, 2007. In light of the foregoing, and the Company’s sale of substantially all of its assets in January 2006, the historical data presented below is not indicative of, and therefore, not useful for purposes of predicting future results. You should read this information in conjunction with the audited consolidated financial statements of the Company, including the notes to those statements (Item 8), and the following “Management’s Discussion and Analysis of Financial Conditions and Results of Operations”. The Company’s financial statements for the year ended December 31, 2007 have been prepared on a going concern basis, which contemplates the realization of its remaining assets and the settlement of liabilities and commitments in the normal course of business.The Company has incurred significant losses since its inception and has a working capital deficit of $4,596,454, and an accumulated deficit of $16,065,512 as of December 31, 2007.Moreover, it presently has no ongoing business operations or sources of revenue, and little available resources with which to obtain or develop new operations. These factors raise substantial doubt about the Company’s ability to continue as a going concern.There can be no assurance that the Company will have adequate resources to fund future operations or that funds will be available to the Company when needed, or if available, will be available on favorable terms or in amounts required by the Company.The consolidated financial statements do not include any adjustments relating to the recoverability and classification of assets or the amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. On January 29, 2008, FFFC announced that it executed a new non-binding letter of intent to acquire Industrial Systems, Inc. ("ISI"). ISI, founded in 1991 and based in Delta, Colorado, provides turn-key engineering procurement and construction services to the mining, energy and natural resources industries throughout the United States. The letter of intent calls for FFFC to acquire 100% of the outstanding securities of ISI in an all stock tax-free exchange. While specific details are being negotiated as part of a definitive agreement, terms of the letter of intent call for the existing stockholders of ISI to own approximately 65% of the Company's common stock at closing of the transaction, with the potential to earn an estimated additional 6% based on post-closing incentives. Completion of the transaction is subject to FFFC having no liabilities on its balance sheet unless mutually agreed upon, as well as further due diligence by each party, negotiation and execution of a definitive agreement, and other customary pre-closing conditions, and is anticipated to occur during the quarter ending June 30, 2008.If consummated, this transaction would likely be accounted for as public shell merger or a reverse acquisition with the Company being treated for accounting purposes as the accounting acquiree. (a) Liquidity and Capital Resources For the year ended December 31, 2007, net cash used in operating activities was $521,988 compared to $4,145,264 for the year ended December 31, 2006.Due to the Asset Sale in January 2006, location gross margin decreased approximately $959,383 for the year ended December 31, 2007 compared to the prior year.Net loss for the year ended December 31, 2007 was $3,912,298 compared to a net loss of $1,409,680 for the year ended December 31, 2006.The significant activity in the net loss in 2007 includes the permanent impairment of the HPI common stock of $1,206,000, stock based compensation expense of $912,551, interest expense of $495,486 and $245,571 and $240,630 of debt restructuring charges and depreciation and amortization, respectively.The significant activity in the net loss for the year ended December 31, 2006 is the result of the gain on the Asset Sale of $4,145,835, offset by deferred income taxes of $851,000, other expenses of $2,010,754 and other operating losses of $2,693,761.Non-cash adjustments to the net loss for the year ended December 31, 2007 was $2,299,761 and included $1,206,000 for the permanent impairment of the HPI common stock, $912,551 for stock based compensation expense, $240,630 of depreciation and amortization, deferred income taxes of $75,000 and $64,711 of other non-cash expenses.Non-cash adjustments to the net loss for the year ended December 31, 2006 were approximately $3,437,000 and consisted primarily of $1,237,000 of non-cash expenses related to debt extinguishment costs, non-cash interest expense of $765,000, depreciation and amortization of $602,000, provision for losses including bad debt expense of $478,000 and stock-based compensation of $355,000. -10- Cash provided by investing activities for the year ended December 31, 2007 was $207,363 compared to $12,803,245 for the year ended December 31, 2006.Net cash provided in 2007 was the result of $255,000 received in payments on notes and interest receivable, offset by $50,000 in notes issued.Net cash provided by investing activities for the year ended December 31, 2006, was attributable to the net proceeds on the Asset Sale of $12,642,784 and $160,461 received in payments on notes receivable.Net cash used in investing activities for the year ended December 31, 2005 was the result of purchases of property and equipment of $729,077, advances made on notes receivable of $86,073, reduced by payments received on notes receivables of $813,063. Cash provided by financing activities for the year ended December 31, 2007 was $261,914 compared to cash used of $16,878,044 for the year ended December 31, 2006.The 2007 activity includes the Company receiving $323,172 upon the issuance of notes payable.The Company also repaid $19,000 of convertible notes and notes payable and incurred deferred loan costs of $45,250.The 2006 activity includes the Company receiving $450,000 upon the issuance of notes payable, as well as receiving $400 from repayments on parent company notes receivable.The Company utilized such proceeds and the proceeds from the Asset Sale to repay notes payable and long-term debt of $9,593,497, convertible promissory notes of $1,012,500, advances of $5,424,769 to HPI and purchased 41,858 shares of HPI common stock for $192,299. For the year ended December 31, 2007, net cash decreased $52,711 compared to $8,220,063 for the year ended December 31, 2006.Ending cash at December 31, 2007, was $479 compared to $53,190 at December 31, 2006. Other sources available to us that we may utilize include the sale of equity securities as well as the exercise of stock options and/or warrants, all of which may cause dilution to our stockholders. We may also be able to borrow funds from related and/or third parties. Contractual obligations for future payments under existing debt and lease commitments at December 31, 2007, were as follows: Contractual Obligation Total Less than one year 1-3 years 3-5 years More than 5 years Notes payable (1) $2,324,672 $2,324,672 $- Convertible debentures (2) 137,500 137,500 Operating lease obligations 75,200 35,000 40,200 Total $2,537,342 $2,497,172 $40,200 (1) In April 2007 the Company, through a financial advisor, restructured $1,825,000 of the Notes (the “Restructured Notes”).The Restructured Notes carry a stated interest rate of 15% and mature on February 28, 2008.The Company is currently in default and the agent for the Restructured Notes and the Restructured noteholders has filed a claim against the Company seeking payment. (2) Convertible debentures exclude discounts of $5,223. (b) Results of operations. Critical Accounting Policies and Estimates Preparation of the consolidated financial statements in accordance with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the balance sheets and the reported amounts of revenues and expenses during the reporting periods. Actual results could differ from those estimates.Moreover, except as described below, we do not employ any critical accounting policies that are selected from among available alternatives or require the exercise of significant management judgment to apply. -11- We believe that the following are some of the more critical accounting policies that currently affect our financial condition and results of operations: 1) stock based compensation; and, 2) income taxes, deferred taxes Stock Based Compensation Share-based compensation expense is based on the estimated fair value at the grant date of the portion of share-based payment awards that are ultimately expected to vest during the period. The grant date fair value of stock-based awards to employees and directors is calculated using the Black-Scholes option pricing model. The assumptions used in the Black-Scholes option pricing model, particularly the Company’s estimates of expected term and volatility, are based in some respects on management’s judgments and historical trends.Compensation expense for the share-based payment awards granted subsequent to December31, 2005, are based on the grant date fair value estimated in accordance with the provisions of SFAS No.123(R). Income Taxes, Deferred Taxes The operations of the Company for periods subsequent to the acquisition of the Company by HPI (then known as Equitex) and through August 2004, at which time HPI’s ownership interest fell below 80% are included in consolidated federal income tax returns filed by HPI.Subsequent to August 2004 and through January 29, 2006, the Company will file a separate return.As of January 30, 2006, HPI’s ownership interest again exceeded 80% and the operations of the Company will be included in a consolidated federal income tax return from that date through October 29, 2006 when the ownership fell below 80%.As of October 30, 2006, the Company will be filing separate income tax returns.For financial reporting purposes, the Company’s provision for income taxes has been computed, and current and deferred taxes have been allocated on a basis as if the Company has filed a separate income tax return for each year presented.Management assesses the realization of its deferred tax assets to determine if it is more likely than not that the Company's deferred tax assets will be realizable.The Company adjusts the valuation allowance based on this assessment. In prior years the Company recorded a valuation allowance to reduce its deferred tax assets to the amount, if any, then deemed more likely than not to be realized.The Company considers future taxable income and ongoing prudent and feasible tax planning strategies in assessing the need for the valuation allowance.During 2006, the Company removed its deferred tax valuation allowance and utilized the remainder of its deferred tax assets related to net operating losses to offset the taxable gain resulting from the Asset Sale.In addition, during 2006 the Company utilized a portion of HPI’s net operating losses to offset the remainder of 2006 taxable income resulting in a payable due to HPI.See RECENTLY ISSUED ACCOUNTING PRONOUNCEMENTS below for a discussion of the likely future effect of adopting Financial Accounting Standards Board (“FASB”) Interpretation No. 48 (“FIN 48”),
